 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                 Case No.: 2:16-cr-00279-JAD-PAL

 4             Plaintiff                                     Order Denying Pro Se Motion for
                                                                      Transcripts
 5 v.
                                                                        [ECF No. 328]
 6 Joshua Sadat Washington,

 7             Defendant

 8            Defendant Joshua Sadat Washington represented himself at trial and, after being

 9 sentenced, initially represented himself on appeal. While acting pro se, Washington moved this

10 court for trial transcripts. But shortly after, he withdrew his request for self-representation, and

11 pursuant to the Ninth Circuit’s subsequent order, I appointed G. Michael Tanaka as

12 Washington’s appellate counsel.1

13            IT IS THEREFORE ORDERED that Washington’s pro se motion for transcripts [ECF

14 No. 328] is DENIED. His counsel is directed to order any transcripts through the e-voucher

15 authorization system.

16        Dated: April 9, 2018

17                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
18

19

20

21

22

23
     1
         ECF No. 341.
